Exhibit 10.1

March 24, 2020

 

James R. Donnelly

350 Linden Oaks

Rochester, NY 14625

 

 

Dear Jim:

 

In connection with the appointment as Chief Executive Officer and President of
CurAegis Technologies, Inc. (the “Company”) your annual compensation will be
$175,000 per annum. You will receive an increase to your base salary based on
CurAegis’ achievement of net sales goals, as described in more detail in
Schedule A hereto.

 

You will receive a grant of 500,000 incentive stock options upon your
appointment to this position by the board of directors. The options will be
granted at the closing price of the Company common stock on the date of the
grant and will reflect vesting as follows: 25% upon grant date and 25% on each
anniversary date of the grant with a life of 10 years.

 

Your employment is at-will and continues at the convenience of the Company and
your roles and responsibilities can be changed from time to time as deemed
necessary by board of directors. You will be eligible to participate in the
Company’s benefit programs. If the Company terminates your employment status
without cause or removes you as the Company’s Chief Executive Officer and
President without cause, you will receive 6 months’ pay as severance.

 

This agreement supersedes the employment agreement dated January 09, 2017
between you and CurAegis. Please review and sign this offer letter as
confirmation of your acceptance of the terms of your employment and return to my
attention.

 

Sincerely,

/s/ Gary Siconolfi

 

Gary Siconolfi

Chairman of the Board

CurAegis Technologies, Inc.

 

 

Accepted:                                                                      
         

 

 

Date:                                                                          
             

 

 

--------------------------------------------------------------------------------

 

 

Schedule A 

 